 1

 2

 3

 4

 5

 6

 7

 8                                        UNITED STATES DISTRICT COURT
 9                             FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    MARK C. DREWRY,                                    No. 2:18-cv-2241-EFB
12                           Plaintiff,
13               v.                                      ORDER
14    ANDREW SAUL, Commissioner of Social
      Security,
15
                             Defendant.
16

17

18           Plaintiff seeks judicial review of a final decision of the Commissioner of Social Security

19   (“Commissioner”) denying his application for a period of disability and Disability Insurance

20   Benefits (“DIB”) under Title II of the Social Security Act. The parties have filed cross-motions

21   for summary judgment. ECF Nos. 15 & 16. For the reasons discussed below, plaintiff’s motion

22   for summary judgment is granted, the Commissioner’s motion is denied, and the matter is

23   remanded for further proceedings.

24      I.            Background

25           Plaintiff filed an application for a period of disability and DIB, alleging that he had been

26   disabled since January 31, 2014.1 Administrative Record (“AR”), ECF No. 11, at 212-17.

27

28           1
                 Plaintiff subsequently amended the disability onset date to November 1, 2014. AR 17.
                                                         1
 1   Plaintiff’s application was denied initially and upon reconsideration. Id. at 133-37, 139-43. A
 2   hearing was subsequently held before administrative law judge (“ALJ”) Daniel G. Heely. Id. at
 3   37-63.
 4            On September 12, 2017, the ALJ issued a decision finding that plaintiff was not disabled
 5   under sections 216(i) and 223(d) of the Act.2 Id. at 15-32. The ALJ made the following specific
 6   findings:
 7      1. The claimant meets the insured status requirements of the Social Security Act through
 8         December 31, 2019.

 9      2. The claimant has not engaged in substantial gainful activity since November 1, 2014, the
           amended alleged onset date (20 CFR 404.1571 et seq.).
10
              2
11             Disability Insurance Benefits are paid to disabled persons who have contributed to the
     Social Security program, 42 U.S.C. §§ 401 et seq. Supplemental Security Income (“SSI”) is paid
12   to disabled persons with low income. 42 U.S.C. §§ 1382 et seq. Under both provisions,
     disability is defined, in part, as an “inability to engage in any substantial gainful activity” due to
13   “a medically determinable physical or mental impairment.” 42 U.S.C. §§ 423(d)(1)(a) &
     1382c(a)(3)(A). A five-step sequential evaluation governs eligibility for benefits. See 20 C.F.R.
14
     §§ 423(d)(1)(a), 416.920 & 416.971-76; Bowen v. Yuckert, 482 U.S. 137, 140-42 (1987). The
15   following summarizes the sequential evaluation:

16                            Step one: Is the claimant engaging in substantial gainful
                     activity? If so, the claimant is found not disabled. If not, proceed
17                   to step two.
                              Step two: Does the claimant have a “severe” impairment?
18
                     If so, proceed to step three. If not, then a finding of not disabled is
19                   appropriate.
                              Step three: Does the claimant’s impairment or combination
20                   of impairments meet or equal an impairment listed in 20 C.F.R., Pt.
                     404, Subpt. P, App.1? If so, the claimant is automatically
21                   determined disabled. If not, proceed to step four.
22                            Step four: Is the claimant capable of performing his past
                     work? If so, the claimant is not disabled. If not, proceed to step
23                   five.
                              Step five: Does the claimant have the residual functional
24                   capacity to perform any other work? If so, the claimant is not
                     disabled. If not, the claimant is disabled.
25

26   Lester v. Chater, 81 F.3d 821, 828 n.5 (9th Cir. 1995).

27          The claimant bears the burden of proof in the first four steps of the sequential evaluation
     process. Yuckert, 482 U.S. at 146 n.5. The Commissioner bears the burden if the sequential
28   evaluation process proceeds to step five. Id.
                                                      2
 1      ***
 2   3. The presumption of continuing nondisability created by Chavez v. Brown has been
        rebutted, and the prior ALJ decision is not accorded res judicata effect.
 3

 4      ***

 5   4. The claimant has the following severe impairments: closed non-union scaphoid fracture
        right wrist; primary osteoarthritis left wrist with chronic pain; chronic right ankle sprain,
 6      deltoid ligament, with pain; chronic left ankle sprain, deltoid ligament, with pain; and
        post-traumatic stress disorder (20 CFR 404.1520(c)).
 7
        ***
 8

 9   5. The claimant does not have an impairment or combination of impairments that meets or
        medically equals the severity of one of the listed impairments in 20 CFR Part 404, Subpart
10      P, Appendix 1 (20 CFR 404.1520(d), 404.1525 and 404.1526).

11      ***

12   6. After careful consideration of the entire record, the undersigned finds that the claimant has
        the residual functional capacity to perform light work as defined in 20 CFR 404.1567(b)
13      except that he can, at most: occasionally balance, stoop, kneel, crouch, and climb ramps or
14      stairs; but cannot ever crawl, or climb ladders, ropes or scaffolds. With the claimant’s
        bilateral upper extremities, he can only engage in frequent, but not constant, handling and
15      finger activities, meaning gross- or fine- manipulation type activities. The claimant
        cannot ever work around hazards (such as moving, dangerous machinery, or unprotected
16      heights). He also cannot ever operate motor vehicles. The claimant is limited to work
        that is SVP one or two, or can be learned on the job in a month or less. The claimant
17      finally can occasionally have contact with the public, coworkers, and supervisors.
18      ***
19
     7. The claimant is unable to perform any past relevant work (20 CFR 404.1565).
20
        ***
21
     8. The claimant was born [in] 1967 and was 46 years old, which is defined as a younger
22      individual age 18-49, on the alleged disability onset date (20 CFR 404.1563).
23   9. The claimant has at least a high school education and is able to communicate in English
24      (20 CFR 404.1564).

25   10. Transferability of job skills is not material to the determination of disability because using
         the Medical-Vocational Rules as a framework supports a finding that the claimant is “not
26       disabled,” whether or not the claimant has transferable job skills (See SSR 82-41 and 20
         CFR Part 404, Subpart P, Appendix 2).
27

28
                                                    3
 1      11. Considering the claimant’s age, education, work experience, and residual functional
            capacity, there are jobs that exist in significant numbers in the national economy that the
 2          claimant can perform (20 CFR 404.1569 and 404.1569(a)).
 3
               ***
 4
        12. The claimant was not under a disability, as defined in the Social Security Act, from
 5          January 31, 2014, through the date of this decision (20 CFR 404.1520(g)).

 6   Id. at 17-32.
 7             Plaintiff’s request for Appeals Council review was denied on June 26, 2018, leaving the

 8   ALJ’s decision as the final decision of the Commissioner. Id. at 1-7.

 9      II.       Legal Standards

10             The Commissioner’s decision that a claimant is not disabled will be upheld if the findings

11   of fact are supported by substantial evidence in the record and the proper legal standards were

12   applied. Schneider v. Comm’r of the Soc. Sec. Admin., 223 F.3d 968, 973 (9th Cir. 2000);

13   Morgan v. Comm’r of the Soc. Sec. Admin., 169 F.3d 595, 599 (9th Cir. 1999); Tackett v. Apfel,

14   180 F.3d 1094, 1097 (9th Cir. 1999).

15             The findings of the Commissioner as to any fact, if supported by substantial evidence, are

16   conclusive. See Miller v. Heckler, 770 F.2d 845, 847 (9th Cir. 1985). Substantial evidence is

17   more than a mere scintilla, but less than a preponderance. Saelee v. Chater, 94 F.3d 520, 521 (9th

18   Cir. 1996). “‘It means such evidence as a reasonable mind might accept as adequate to support a

19   conclusion.’” Richardson v. Perales, 402 U.S. 389, 401 (1971) (quoting Consol. Edison Co. v.

20   N.L.R.B., 305 U.S. 197, 229 (1938)).

21             “The ALJ is responsible for determining credibility, resolving conflicts in medical

22   testimony, and resolving ambiguities.” Edlund v. Massanari, 253 F.3d 1152, 1156 (9th Cir.

23   2001) (citations omitted). “Where the evidence is susceptible to more than one rational

24   interpretation, one of which supports the ALJ’s decision, the ALJ’s conclusion must be upheld.”

25   Thomas v. Barnhart, 278 F.3d 947, 954 (9th Cir. 2002).

26      III.      Analysis

27             Plaintiff argues that the ALJ erred in assessing his residual functional capacity (“RFC”) by

28   (1) failing to properly weigh the medical opinion evidence and (2) considering the limiting effects
                                                         4
 1   of his carpel tunnel syndrome and the residual effects of his heart attack. ECF No. 15 at 16-25.
 2   As explained below, plaintiff’s first argument warrants remand for further proceedings. The court
 3   therefore declines to address plaintiff’s remaining argument.
 4            A.     Relevant Legal Standards
 5            The weight given to medical opinions depends in part on whether they are proffered by
 6   treating, examining, or non-examining professionals. Lester v. Chater, 81 F.3d 821, 834 (9th Cir.
 7   1995). Ordinarily, more weight is given to the opinion of a treating professional, who has a
 8   greater opportunity to know and observe the patient as an individual. Id.; Smolen v. Chater, 80
 9   F.3d 1273, 1285 (9th Cir. 1996). To evaluate whether an ALJ properly rejected a medical
10   opinion, in addition to considering its source, the court considers whether (1) contradictory
11   opinions are in the record; and (2) clinical findings support the opinions. An ALJ may reject an
12   uncontradicted opinion of a treating or examining medical professional only for “clear and
13   convincing” reasons. Lester, 81 F.3d at 831. In contrast, a contradicted opinion of a treating or
14   examining medical professional may be rejected for “specific and legitimate” reasons that are
15   supported by substantial evidence. Id. at 830. While a treating professional’s opinion generally
16   is accorded superior weight, if it is contradicted by a supported examining professional’s opinion
17   (e.g., supported by different independent clinical findings), the ALJ may resolve the conflict.
18   Andrews v. Shalala, 53 F.3d 1035, 1041 (9th Cir. 1995) (citing Magallanes v. Bowen, 881 F.2d
19   747, 751 (9th Cir. 1989)). However, “[w]hen an examining physician relies on the same clinical
20   findings as a treating physician, but differs only in his or her conclusions, the conclusions of the
21   examining physician are not ‘substantial evidence.’” Orn v. Astrue, 495 F.3d 625, 632 (9th Cir.
22   2007).
23            B.     Background
24            At the request of the state agency, plaintiff was evaluated by examining physician Dr.
25   Satish Sharma in September 2015. AR 503-06. Plaintiff’s primary complaints were bilateral
26   ankle pain and right wrist pain. Id. at 503. He reported that he had three surgeries on his right
27   wrist, with the last one a fusion that did not resolve his pain. Id. Plaintiff also noted that his wrist
28   pain made it difficult to lift with his right hand, and his ankle pain made standing and walking for
                                                         5
 1   long periods of time difficult. Id. at 504. On exam, plaintiff’s right wrist was tender to palpation
 2   and dorsiflexion and palmar flexion were zero degrees. Id. Swelling and tenderness in both
 3   ankles were noted, as well as pain on dorsiflexion. Id. at 504-05. Dr. Sharma observed that
 4   plaintiff walked with a limp on the right lower extremity and was unable to perform toe walking
 5   and heel walking. Id. at 505.
 6          Dr. Sharma diagnosed plaintiff with right wrist pain, bilateral ankle pain secondary to
 7   ankle sprain and ligamentous, and hypertension.3 Id. He determined that plaintiff could walk
 8   and/stand for six hours in and eight-hour workday, sit without limitation, and was not limited in
 9   lifting and carrying. Id. Dr. Sharma further opined that plaintiff was not limited in holding,
10   feeling, and fingering objects, but he could only occasionally push and pull with his right hand.
11   Id.
12          Less than two weeks later, a state agency non-examining physician Dr. R. Dwyer
13   reviewed plaintiff’s medical records, including Dr. Sharma’s report, and concluded that plaintiff
14   was physically able to perform the full range of medium work. Id. at 99-100.
15          In November 2015, plaintiff sought treatment at the VA Medical Center’s podiatry clinic
16   for sudden left ankle pain after he felt a pop in his ankle. Id. at 544-46. Examination showed
17   diffuse pain on palpation over left ankle with edema and underlying ankle instability. Id. at 545.
18   Plaintiff was diagnosed with traumatic arthritis and ankle instability. Id. at 546. He was fitted for
19   a CAM boot, an Arizona brace consult was ordered4, and he was instructed to avoid extended
20   walking to minimize pain and swelling. Id.
21          The following month, plaintiff was seen at the podiatry clinic by treating physician Dr.
22   Lateef Lawal for complaints of chronic ankle pain. AR 533-35. Plaintiff reported that he was
23   unable to stand for more than 45 minutes and that his ankles felt like they would “roll out on
24
            3
                Dr. Sharma also diagnosed plaintiff with post-traumatic stress disorder. AR 505.
25   Because plaintiff does not challenge the ALJ’s finding with respect to his mental limitations,
26   evidence regarding mental impairments is addressed only to the extent necessary to resolve the
     parties’ arguments.
27
            4
               The treatment records also noted that plaintiff was currently wearing an Arizona brace
28   on his right ankle. AR 546.
                                                       6
 1   him.” Id. at 533. He was diagnosed with severe ligamentous laxity and chronic ankle and
 2   subtalar joint arthritis. Id. at 534. He was given a given a Marcaine and Kenalog injection in the
 3   right ankle and instructed to continue wearing an Arizona brace on his right leg and CAM boot on
 4   his left foot. Based on his examination, Dr. Lawal opined that plaintiff’s pain prohibited him
 5   from ambulating for long periods of time and that he should not work.5 Id.
 6          In January 2016, plaintiff was seen for a hand surgery consultation. Id. at 529-31.
 7   Examination showed positive Tinel’s and Durkan’s signs in both wrists, and decreased sensation
 8   over radial aspects of plaintiff’s left thumb was noted. Id. at 531. It was determined that plaintiff
 9   appeared to have a partial Scapholunate ligament tear. Id. Surgical options were discussed, and
10   plaintiff was referred to occupational therapy for a splint. Id. Electromyography (“EMG”)
11   testing was also ordered to assess whether plaintiff had carpel tunnel syndrome. Id.
12          In February 2016, state agency non-examining physician Dr. E. Wong concluded, after a
13   review of plaintiff’s medical records; that plaintiff could lift 20 pounds occasionally and 10
14   pounds frequently, stand and/or walk for about six hours in an eight-hour workday; sit for about
15   six hours in an eight-hour workday; occasionally kneel, crouch, and climb ramps and stairs, but
16   never crawl or climb ladders, ropes, or scaffolds. Id. at 113-14. Dr. Wong further opined that
17   plaintiff was limited to frequent handling and fingering bilaterally and pushing and/or pulling
18   with the right upper extremity due to right wrist fusion and left wrist pain. Id.
19          That same month, plaintiff underwent the previously-ordered EMG nerve conduction
20   study, which was normal. Id. at 751-53. Shortly thereafter, treating physician Dr. Paul Caviale
21   observed that plaintiff’s recent nerve conduction study was negative, but he determined that
22   plaintiff has “electrically negative carpal tunnel syndrome, as Phalen’s sign is present bilaterally.”
23   Id. at 595. Dr. Caviale also noted that plaintiff’s impairments included a fused right wrist,
24   arthritis in his left wrist, paresthesias in both hands, severe ankle arthritis, and low back pain
25
            5
26             The record reflects that Dr. Lawal is a resident podiatrist. However, the treatment
     record states that the examination was discussed in detail with the attending physician, Dr. Jeffrey
27   Spank, who agreed in the assessment and treatment plan and cosigned the treatment note. AR
     535. For ease of reference, the court will refer only to Dr. Lawal in address the findings and
28   opinions in this treatment note.
                                                        7
 1   resulting from wearing ankle braces. Id. at 595. He opined that due to these impairments,
 2   plaintiff was “severely limited in his prospects for employment” and that it “would be extremely
 3   difficult for him to find any employment at all in the future.” Id.
 4          In March 2016, treating physician Dr. Jagdish Patel prepared a disability evaluation
 5   report. Id. at 599-601. Dr. Patel diagnosed plaintiff with a closed non-union scaphoid fracture of
 6   the right wrist, osteoarthritis in the left wrist with chronic pain, chronic deltoid ligament sprain
 7   with pain in both ankles, and post-traumatic stress syndrome. AR 599-600. It was Dr. Patel’s
 8   opinion that plaintiff was not able to lift more than 10-20 pounds occasionally with both hands,
 9   and that he was also limited to occasionally grasping, pushing and pulling. Id. at 600. He further
10   opined that plaintiff was not able to stand or walk for more than 15 minutes due to his chronically
11   sprained ankles. Id. He also concluded that plaintiff could climb up to two flights of stairs but
12   that walking back down would be very painful. Id. With respect to plaintiff’s mental
13   impairment, Dr. Patel concluded that it would be difficult for plaintiff to concentrate and follow
14   instructions. Id. He also noted that plaintiff’s post-traumatic stress syndrome caused nightmares,
15   difficultly sleeping, constraint crying, and binge drinking. Id. at 601. He also noted plaintiff
16   could no longer watch the news without having bad dreams. Id. Based on the assessed
17   limitations, Dr. Patel concluded that plaintiff was permanently disabled. Id. at 600.
18          In June 2016, plaintiff went to the emergency room after having intermittent chest pain,
19   dizziness, and shortness of breath. Id. at 647-80. After being admitted to the hospital, it was
20   determined plaintiff had a heart attack. He underwent a cardiac catheterization and stent to the
21   right carotid artery and was discharged within two days. Id. at 647-49.
22          In a January 2017 treatment note, Dr. Patel stated that plaintiff had extensive osteoarthritis
23   in his left wrist that was quite limiting and painful. Id. at 608. He also opined that plaintiff’s
24   wrist impairment interfered with daily activities, including the ability to grip, grasp, push, pull,
25   and lift more than five pounds. Id.
26          In assessing plaintiff’s RFC, the ALJ gave great weight to Dr. Sharma and the non-
27   examining state agency physicians’ opinions, while affording little weight to all other medical
28   opinions. Id. at 26-28.
                                                         8
 1          C.      Discussion
 2          Plaintiff argues that the ALJ erred by failing to provide specific and legitimate reasons for
 3   rejecting the treating opinions of Dr. Patel, Dr. Lawal, and Dr. Caviale.6 ECF No. 15 at 16-23.
 4          Turning first to Dr. Patel, the ALJ afforded little weight both the March 2016 and January
 5   2017 opinions. As to the earlier opinion, the ALJ first concluded that “Dr. Patel’s statements are
 6   in many ways nonspecific (‘difficult’).” AR 28. The only functional limitation Dr. Patel
 7   described as “difficult” was plaintiff’s ability to concentrate and follow instructions. Id. at 600-
 8   01. Plaintiff, however, does not challenge the ALJ’s assessment of his mental limitation.
 9   Consequently, the sufficiency of this reason is immaterial.
10          The ALJ also afforded little weight to Dr. Patel’s opinion based on a finding that he relied
11   heavily on plaintiff’s subjective reports. Id. at 28. In reaching this finding, the ALJ explained
12   that “the record does not suggest that Dr. Patel himself ever observed the claimant watching
13   news, or experiencing nightmares.” Id. at 28. This reason, like the first, specifically concerns Dr.
14   Patel’s opinion regarding plaintiff’s mental limitations, which are not in dispute.7
15           The ALJ also concluded that Dr. Patel’s opinion was inconsistent with the medical
16   evidence of record, including observations that plaintiff had intact whole-body strength and intact
17   coordination. Id. This justification completely ignores the basis for Dr. Patel’s opinion. See Orn
18   v. Astrue, 495 F. 3d 625, 635 (9th Cir. 2007) (“[A]n ALJ must evaluate the physician’s
19   assessment using the grounds on which it is based.”). Dr. Patel’s assessed limitations were not
20   based on diminished strength or a lack of coordination. Instead, Dr. Patel specifically stated that
21
            6
22              Plaintiff’s argument heading also contends that the ALJ erred in rejecting Dr.
     Kaufman’s opinion “regarding the functional impact of [plaintiff’s] physical impairments.” ECF
23   No. 15 at 16. But in the body of his argument section, plaintiff conceded that Dr. Kaufman did
     not provide an opinion as to his functional limitation. Id. at 16. Nevertheless, he argues that Dr.
24   Kaufman’s findings support Dr. Patel’s opinion. Id. There is no need to address whether the ALJ
     provided sufficient reasons for rejecting Dr. Kaufman’s opinion about his functional limitations,
25   as plaintiff concedes she did not provide one.
26          7
               Nevertheless, if mental limitations were in dispute this reason would not be legally
27   sufficient as it ignores that treating and assessing mental health often requires medical
     practitioners to rely on the patient’s reports of symptoms. See Ferrando v. Comm. of Soc. Sec.
28   Admin., 449 F. App’x 610, 612, n. 2 (9th Cir. 2011).
                                                          9
 1   plaintiff was limited to occasionally lifting 10-20 pounds and occasionally gripping, grasping,
 2   pushing, and pulling due to chronic hand pain and numbness. AR 600. As for his opinion that
 3   plaintiff could only stand or walk for 15 minutes, Dr. Patel attributed that limitation to plaintiff’s
 4   chronic ankle sprains, not diminished strength or coordination. Id.
 5          Lastly, the ALJ observed that Dr. Patel’s statement that plaintiff is “disabled” goes to the
 6   ultimate issue of disability, which is a conclusion reserved for the Commissioner. AR 28. This
 7   reason alone is not a permissible basis for rejecting Dr. Patel’s opinion that plaintiff is disabled,
 8   much less the specific functional limitations he assessed and relied upon as the basis for his
 9   opinion. Ghanim v. Colvin, 763 F.3d 1154, 1161 (9th Cir. 2014) (“[A]n ALJ may not simply
10   reject a treating physician’s opinions on the ultimate issue of disability,” but instead must provide
11   specific and legitimate reasons supported by substantial evidence).
12          The ALJ’s reasons for rejecting Dr. Patel’s January 2017 opinion that plaintiff’s left wrist
13   arthritis limits his ability to perform gross manipulation and lift more than five pounds are equally
14   unavailing. The ALJ first observed that “Dr. Patel’s treatment note does not indicate that Dr.
15   Patel actually observed the claimant trying to lift on that occasion.” AR 28. The proffered reason
16   not only ignores that expertise possessed by doctors and the role they play in Social Security
17   cases, it is also puzzling in light of the ALJ’s decision. A cursory review of the decision reflects
18   that the ALJ relied heavily on Dr. Sharm’s examining report in assessing nearly all aspects of
19   plaintiff’s physical limitations. But like Dr. Patel’s January 2017 treatment note, Dr. Sharma’s
20   report does not reflect that he personally observed plaintiff performing each of the limitations he
21   assessed. For instance, his report does not suggest (for obvious reasons) that he observed plaintiff
22   for more than sixteen hours to determine how long he sit in an eight-hour day and stand/walk in
23   an eight-hour day.
24          The ALJ’s remaining reasons also fall short of the specific and legitimate standard. The
25   ALJ discounted the weight to be given to the opinion for the additional reason that he considered
26   it inconsistent with objective medical evidence showing that plaintiff had intact coordination,
27   intact sensation, and intact reflexes. He further observed that Dr. Patel’s January 2017 treatment
28   notes did not indicate plaintiff’s strength or sensation was evaluated at that time. Id. at 28. In
                                                        10
 1   reaching these findings, the ALJ once again ignores the basis for the opinion. Dr. Patel
 2   specifically stated that plaintiff had extensive osteoarthritis that was quite painful and limited
 3   plaintiff’s ability to perform gross manipulation and lift more than five pounds. As previously
 4   stated, the ALJ was required to assess Dr. Patel’s opinion based on ground on which it is based.
 5   Orn, 495 F. 3d at 635.
 6           The ALJ’s rejection of Dr. Lawal is also not supported by specific and legitimate reasons.
 7   In according little weight to Dr. Lawal’s opinion, the ALJ observed that the physician’s statement
 8   that plaintiff should not work goes to the ultimate issue of disability. AR 29. As already
 9   explained, this reason alone is not legally sufficient. Ghanim v. Colvin, 763 F.3d at 1161.
10           The sole remaining reason for rejecting Dr. Lawal’s opinion was that it was inconsistent
11   with the objective medical evidence, including records showing that plaintiff ambulated normally.
12   AR 29. To support this finding, the ALJ cited two records. The first is a report from a
13   comprehensive psychiatric consultative evaluation that noted plaintiff’s posture and gait were
14   normal. AR 499. The second is a treatment note from April 2017, in which plaintiff was
15   evaluated for complaints of increased heart palpations less than a year after his heart attack. Id. at
16   715-19. Neither of these medical records concerned complaints or treatment related to plaintiff’s
17   ankles. Further, the ALJ’s finding ignores extensive treatment records showing significant ankle
18   impairments, as detailed above. See, e.g., id. at 504 (noting ankle swelling and tenderness in
19   ankles and observing that plaintiff walked with a limp); 545 (noting diffuse ankle pain, instability,
20   arthritis in ankles, prescription for CAM boot and Arizona brace, and recommendation to limit
21   walking); 534 (directing plaintiff to continue wearing CAM boot and Arizona brace); 595
22   (documenting severe ankle arthritis).
23           Finally, the ALJ erred in failing to address Dr. Caviale’s opinion that plaintiff’s
24   impairments made it extremely difficult for him to be employed. AR 595. While such an opinion
25   is directly related to the ultimate issue of disability, it could not be ignored nor rejected absent
26   specific and legitimate reasons. Ghanim. 763 F.3d at 1161; see also Tommasetti v. Astrue, 533
27   F.3d 1035, 1041 (9th Cir. 2008) (“The ALJ must consider all medical opinion evidence.”).
28   /////
                                                        11
 1          Based on the foregoing, the court finds that the ALJ failed to properly weigh the medical
 2   evidence of record. Accordingly, the matter must be remanded for further consideration.
 3   Dominguez v. Colvin, 808 F.3d 403, 407 (9th Cir. 2015) (“A district court may reverse the
 4   decision of the Commissioner of Social Security, with or without remanding the case for a
 5   rehearing, but the proper course, except in rare circumstances, is to remand to the agency for
 6   additional investigation or explanation.”) (internal quotes and citations omitted).
 7   IV.    Conclusion
 8          Based on the foregoing, it is hereby ORDERED that:
 9          1. Plaintiff’s motion for summary judgment is granted;
10          2. The Commissioner’s cross-motion for summary judgment is denied;
11          3. The matter is remanded for further proceedings consistent with this order; and
12          4. The Clerk of Court is directed to enter judgment in plaintiff’s favor.
13   DATED: September 30, 2019.
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       12
